Case 1:20-cv-21372-MGC Document 24 Entered on FLSD Docket 12/14/2020 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                       CASE NO. 20-21372-CIV-COOKE/GOODMAN

  SHARON SHELTON,

         Plaintiff,
  v.

  JAMES FULTON, et al.,

        Defendants.
  _________________________________/

            REPORT AND RECOMMENDATIONS ON FLSA SETTLEMENT

         United States District Judge Marcia G. Cooke referred the parties’ joint motion for

  settlement approval to the Undersigned. [ECF Nos. 19; 20]. The Undersigned held a

  fairness hearing on December 11, 2020, during which the Undersigned heard from

  counsel regarding the fairness of the settlement of Plaintiff’s claims alleging violations of

  the Fair Labor Standards Act (“FLSA”). [ECF No. 23].

         In general, the minimum wage and overtime provisions of the FLSA 1 are

  mandatory and not subject to negotiation or bargaining between employers and

  employees. See Brooklyn Savings Bank v. O’Neil, 324 U.S. 697 (1945). However, there are

  two ways employees may settle and waive a claim against their employer for unpaid

  minimum wages or overtime pay under the FLSA: (1) if the payment of unpaid minimum


  1
         29 U.S.C. § 201 et seq.
Case 1:20-cv-21372-MGC Document 24 Entered on FLSD Docket 12/14/2020 Page 2 of 4




  wage/overtime pay is supervised by the Secretary of Labor; or (2) in a private lawsuit

  brought by an employee, if the parties present the district court with a proposed

  settlement and the court enters an order approving the fairness of the settlement.

  29 U.S.C. § 216(c); Lynn’s Food Stores, Inc. v. U.S., 679 F.2d 1350, 1353 (11th Cir. 1982); see

  also Schulte, Inc. v. Gangi, 328 U.S. 108 (1946).

          An employee may settle and release FLSA claims against his employer without the

  supervision of the Secretary of Labor if all of the following conditions are met: (1) the

  settlement occurs in an adversarial context; (2) there are issues of FLSA coverage and/or

  computations actually in dispute; and (3) the district court enters an order approving the

  settlement after scrutinizing the fairness of the settlement. Lynn’s Food Stores, 679 F.2d at

  1354.

          The Undersigned considered the factors outlined in Lynn’s Food Stores and the

  strengths of the parties’ cases; the factual positions of the parties; the existence (or lack

  thereof) of documents supporting or corroborating the parties’ positions; the strengths

  and weaknesses in the parties’ respective cases; and the parties’ desire to resolve the

  dispute sooner, rather than later.

          The Undersigned finds that the settlement here represents a genuine compromise

  of a bona fide dispute. Defendants, who have denied liability, have agreed to pay Plaintiff

  more than they believe Plaintiff is due under the law. The parties have agreed to settle as

  a result of reasonable strategic and financial considerations.


                                                  2
Case 1:20-cv-21372-MGC Document 24 Entered on FLSD Docket 12/14/2020 Page 3 of 4




        The Undersigned also reviewed Plaintiffs’ counsel’s billing records. [ECF No. 22].

  Those records show that Plaintiff’s counsel discounted their total fees and costs.

  Therefore, the Undersigned finds that Plaintiff’s counsel’s fees are reasonable in light of

  their agreement to accept less than the fee total.

        The Undersigned also finds that the settlement occurred in an adversarial context

  and that there are genuine coverage and computation issues in dispute. The Undersigned

  further finds that the settlement reached by the parties represents a reasonable

  compromise by both sides and is fair and reasonable.

        Accordingly, the Undersigned respectfully recommends that Judge Cooke find

  that the parties’ settlement agreement is fair and reasonable, approve the settlement, and

  dismiss this action with prejudice. The Undersigned also recommends that Judge Cooke

  reserve jurisdiction to enforce the terms of the parties’ settlement, close the case, and

  deny all pending motions as moot.




                                               3
Case 1:20-cv-21372-MGC Document 24 Entered on FLSD Docket 12/14/2020 Page 4 of 4




                                            OBJECTIONS 2

          The parties shall have one calendar day from the date of this report to file written

  objections, if any, with the District Judge. Each party may file a response to the other

  party’s objection within one calendar day from the date of the objection. Failure to timely

  file objections shall bar the parties from a de novo determination by the District Judge of

  an issue covered in the report, and shall bar the parties from attacking on appeal

  unobjected-to factual and legal conclusions contained in this report, except upon grounds

  of plain error and if necessary in the interest of justice. See 28 U.S.C. § 636(b)(1); Thomas v.

  Arn, 474 U.S. 140, 149 (1985); Henley v. Johnson, 885 F.2d 790, 794 (11th Cir. 1989); 11th Cir.

  R. 3-1 (2016).

         RESPECTFULLY RECOMMENDED in Chambers at Miami, Florida, on

  December 8, 2020.




  Copies furnished to:
  The Honorable Marcia G. Cooke
  All counsel of record




  2      The time for objections and responses is being shortened because counsel stated
  during the fairness hearing that they did not have an objection to the Undersigned
  recommending that the settlement be approved and shortening the time to file objections
  to one day.
                                                 4
